
	
		III
		112th CONGRESS
		2d Session
		S. RES. 80
		IN THE SENATE OF THE UNITED STATES
		
			March 1, 2011
			Mr. Kirk (for himself,
			 Mr. Durbin, Mr.
			 Brown of Ohio, Mr. Kohl,
			 Mrs. Feinstein, Mr. Johanns, Ms.
			 Murkowski, Mr. Whitehouse,
			 Mr. Leahy, Ms.
			 Collins, Mr. Lieberman,
			 Mr. Nelson of Nebraska,
			 Mr. Merkley, Mr. Begich, Mr.
			 Blumenthal, Ms. Snowe,
			 Mr. Moran, Mr.
			 Rubio, Mr. Levin,
			 Mr. Boozman, Mr. Isakson, Mr.
			 Alexander, Mr. Cochran,
			 Mr. Casey, Mr.
			 Cardin, Mr. Tester,
			 Mr. Menendez, Mr. Baucus, Mr.
			 Bennet, Ms. Klobuchar, and
			 Mr. Wyden) submitted the following
			 resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		
			March 28, 2012
			Reported by Mr. Kerry,
			 without amendment
		
		
			March 29, 2012
			Considered and agreed to with an amended
			 preamble
		
		RESOLUTION
		Condemning the Government of Iran for its
		  state-sponsored persecution of its Baha'i minority and its continued violation
		  of the International Covenants on Human Rights.
	
	
		Whereas, in 1982, 1984, 1988, 1990, 1992,
			 1994, 1996, 2000, 2006, 2008, and 2009, Congress declared that it deplored the
			 religious persecution by the Government of Iran of the Baha'i community and
			 would hold the Government of Iran responsible for upholding the rights of all
			 Iranian nationals, including members of the Baha'i faith;
		Whereas
			 the 2010 Department of State International Religious Freedom Report stated,
			 Since the 1979 Islamic Revolution, more than 200 Baha'is have been
			 killed, and many have faced regular raids and confiscation of
			 property.;
		Whereas
			 the 2009 Department of State Human Rights Report stated, The government
			 [of Iran] continued to repress Baha'is and prevent them from meeting in homes
			 to worship. It banned them from government and military leadership posts, the
			 social pension system, and public schools and universities unless they
			 concealed their faith.;
		Whereas, on October 15, 2010, the United
			 Nations Secretary-General issued a special report on human rights in Iran,
			 stating that the Baha'i, who comprise the country's largest non-Muslim
			 religious minority, face multiple forms of discrimination and harassment,
			 including denial of employment, Government benefits and access to higher
			 education;
		Whereas, on December 21, 2010, the United
			 Nations General Assembly adopted a resolution (A/RES/65/226) noting
			 serious ongoing and recurring human rights violations in Iran,
			 including against the Baha'i community;
		Whereas, in November 2007, the Ministry of
			 Information of Iran in Shiraz jailed Baha'is Ms. Raha Sabet, 33, Mr. Sasan
			 Taqva, 32, and Ms. Haleh Roohi, 29, for educating underprivileged children, and
			 gave them 4-year prison terms;
		Whereas
			 Ms. Sabet remains imprisoned in Iran;
		Whereas
			 Ms. Sabet, Mr. Taqva, and Ms. Roohi were targeted solely on the basis of their
			 religion;
		Whereas, in March and May of 2008,
			 intelligence officials of the Government of Iran in Mashhad and Tehran arrested
			 and imprisoned Mrs. Fariba Kamalabadi, Mr. Jamaloddin Khanjani, Mr. Afif
			 Naeimi, Mr. Saeid Rezaie, Mr. Behrouz Tavakkoli, Mrs. Mahvash Sabet, and Mr.
			 Vahid Tizfahm, the members of the coordinating group for the Baha'i community
			 in Iran;
		Whereas, in August 2010, the Revolutionary
			 Court in Tehran sentenced the 7 Baha’i leaders to 20-year prison terms on
			 charges of spying for Israel, insulting religious sanctities, propaganda
			 against the regime and spreading corruption on earth;
		Whereas
			 the lawyer for these 7 leaders, Mrs. Shirin Ebadi, the Nobel Laureate, has been
			 denied all access to the prisoners and their files;
		Whereas
			 these 7 Baha'i leaders were targeted solely on the basis of their
			 religion;
		Whereas, in February 2011, the
			 Revolutionary Court in Tehran sentenced human rights activist and follower of
			 the Baha’i faith, Navid Khanjani, to a 12-year prison term on charges of
			 propaganda against the regime by publishing news, reports, and
			 interviews with foreign TV and radio, among others;
		Whereas
			 the Government of Iran is party to the International Covenants on Human Rights;
			 and
		Whereas
			 the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010
			 (Public Law 111–195) authorizes the President and the Secretary of State to
			 impose sanctions on the officials of the Government of Iran and other
			 individuals who are responsible for continuing and severe violations of human
			 rights and religious freedom in Iran: Now, therefore, be it
		
	
		That the Senate—
			(1)condemns the Government of Iran for its
			 state-sponsored persecution of its Baha'i minority and its continued violation
			 of the International Covenants on Human Rights;
			(2)calls on the Government of Iran to
			 immediately release the seven leaders and all other prisoners held solely on
			 account of their religion, including Mrs. Fariba Kamalabadi, Mr. Jamaloddin
			 Khanjani, Mr. Afif Naeimi, Mr. Saeid Rezaie, Mr. Behrouz Tavakkoli, Mrs.
			 Mahvash Sabet, Mr. Vahid Tizfahm, Ms. Raha Sabet, and Mr. Navid
			 Khanjani;
			(3)calls on the President and Secretary of
			 State, in cooperation with the international community, to immediately condemn
			 the Government of Iran's continued violation of human rights and demand the
			 immediate release of prisoners held solely on account of their religion,
			 including Mrs. Fariba Kamalabadi, Mr. Jamaloddin Khanjani, Mr. Afif Naeimi, Mr.
			 Saeid Rezaie, Mr. Behrouz Tavakkoli, Mrs. Mahvash Sabet, Mr. Vahid Tizfahm, Ms.
			 Raha Sabet, and Mr. Navid Khanjani; and
			(4)urges the President and Secretary of State
			 to utilize measures, such as those available under the Comprehensive Iran
			 Sanctions, Accountability, and Divestment Act of 2010 and Executive Order
			 13553, to sanction officials of the Government of Iran and other individuals
			 directly responsible for egregious human rights violations in Iran, including
			 against the Baha'i community.
			
